Exhibit 10.1

EXECUTION VERSION

ASSIGNMENT AND ASSUMPTION OF THROUGHPUT AGREEMENTS

THIS ASSIGNMENT AND ASSUMPTION OF THROUGHPUT AGREEMENTS (this “Assignment”) is
made and entered into on this 16th day of October, 2015 to be effective as of
12:01 a.m. Central Time on January 1, 2015 (the “Effective Time”), by and among
HOLLYFRONTIER REFINING & MARKETING LLC, a Delaware limited liability company
(“Assignee”), on the one hand, and NAVAJO REFINING COMPANY, L.L.C., a Delaware
limited liability company (“Navajo”), HOLLY REFINING & MARKETING – TULSA LLC, a
Delaware limited liability company (“HRM-Tulsa”) FRONTIER REFINING LLC, a
Delaware limited liability company (“Frontier Refining”), and FRONTIER EL DORADO
REFINING LLC, a Delaware limited liability company (“Frontier El Dorado”; with
Navajo, HRM-Tulsa and Frontier Refining, collectively, the “Assignors”), on the
other hand, with reference to the following facts:

Recitals:

A. In connection with that certain Loading Rack Throughput Agreement
(Lovington), dated as of March 31, 2010 (the “Lovington Agreement”), between
Navajo and HEP Operating (as successor in interest to Holly Energy
Storage-Lovington LLC), HEP Operating agreed, among other things, to provide
certain loading services for Navajo with respect to a certain Loading Rack, as
defined therein.

B. In connection with that Second Amended and Restated Pipelines, Tankage and
Loading Rack Throughput Agreement (Tulsa East), dated as of August 31, 2011 (the
“Tulsa East Agreement”), between HRM-Tulsa and HEP Operating (as successor in
interest to HEP Tulsa LLC), HEP Operating agreed, among other things, to provide
certain transportation, storage and loading services to HRM-Tulsa with respect
to certain Group 1 Assets, Group 2 Assets and Interconnecting Pipelines, as
defined therein.

C. In connection with that certain First Amended and Restated Tankage, Loading
Rack and Crude Oil Receiving Throughput Agreement (Cheyenne), dated as of
January 11, 2012 (the “Cheyenne Agreement”) between Frontier Refining and HEP
Operating (as successor in interest to Cheyenne Logistics LLC), HEP Operating
agreed, among other things, to provide certain storage and loading services to
Frontier Refining with respect to the Cheyenne Assets, as defined therein.

D. In connection with that certain Second Amended and Restated Pipeline
Delivery, Tankage and Loading Rack Throughput Agreement (El Dorado), dated as of
January 7, 2014 (the “El Dorado Agreement”) between Frontier El Dorado and HEP
Operating (as successor in interest to El Dorado Logistics LLC), HEP Operating
agreed, among other things, to provide certain transportation, storage and
loading services to Frontier El Dorado with respect to the El Dorado Assets, as
defined therein.

E. As used herein, the term “Agreements” means the Lovington Agreement, Tulsa
East Agreement, Cheyenne Agreement and the El Dorado Agreement.

F. Each of the Assignors desire to assign to Assignee, as of the Effective Time,
all of their respective right, title and interest in, to and under the
Agreements, and Assignee desires to receive from Assignors such assignment and
to assume each and all of the obligations of Assignors under the Agreement to be
performed following the Effective Time.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignors and Assignee hereby agree as
follows:

1. Recitals. The Recitals set forth above are hereby incorporated herein and
made a part of this Agreement by reference.

2. Assignment. Assignors hereby assign and transfer to Assignee all of their
respective right, title and interest in, to and under the Agreements, effective
as of the Effective Time.

3. Assumption. Assignee hereby accepts such assignment, and assumes and agrees
to be solely responsible for the payment, performance and discharge when due of
all liabilities and obligations of Assignors arising under the Agreements from
and after the Effective Time.

4. Guaranties by HollyFrontier. HollyFrontier Corporation (“HollyFrontier”)
hereby acknowledges and agrees that for purposes of (a) Sections 8(b) and 12 of
the Lovington Agreement, (b) Sections 9(b) and 14 of the Tulsa East Agreement,
(c) Sections 9(d) and 14 of the Cheyenne Agreement, and (d) Sections 9(b) and 14
of the El Dorado Agreement, HollyFrontier’s obligations will continue after
Effective Time, and following the Effective Time such guarantee shall apply to
and include the obligations assigned hereunder to and assumed hereunder by
Assignee.

5. Further Assurances. Each party hereto covenants and agrees that, subsequent
to the execution and delivery of this Agreement and without any additional
consideration, each party hereto will execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
the purposes of this Agreement.

6. Binding Effect. This Agreement is binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.

7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

9. Captions. The captions section numbers in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

[Signatures to follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing parties have caused this Assignment to be
executed by their duly authorized representatives to be effective as of the
Effective Time.

 

      ASSIGNORS:          NAVAJO REFINING COMPANY, L.L.C.          HOLLY
REFINING & MARKETING - TULSA LLC          FRONTIER REFINING LLC         
FRONTIER EL DORADO REFINING LLC          By:  

/s/ Michael C. Jennings

         Name:   Michael C. Jennings          Title:   Chief Executive Officer
and President       ASSIGNEE:          HOLLYFRONTIER REFINING & MARKETING LLC   
      By:  

/s/ George J. Damiris

         Name:   George J. Damiris          Its:   Executive Vice President and
Chief Operating Officer ACKNOWLEDGED AND AGREED         FOR PURPOSES OF
SECTION 4:         HOLLYFRONTIER CORPORATION         By:   

/s/ Michael C. Jennings

        Name:    Michael C. Jennings         Its:    Chief Executive Officer and
President        

 

[Signature Page to Assignment and Assumption Agreement]